DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner made a phone call to Hong Zhou, the agent of record, and proposed an amendment to place the application in condition of allowance. However, the proposal was not accepted and an Office Action on merits was demanded. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU (KIR KIN AU et al US 2014/0254544) in view of OTERI (OTERI et al US 2010/0128687)
Regarding claim 1, 11, KIR KIN AU (KIR KIN AU et al US 2014/0254544) discloses method comprising: 
receiving, by a user equipment (UE) from a base station (BS), a high level, signaling indicating a resource allocation that allocates to the UE first resources for a grant-free uplink transmission of a data packet and second resources for grant free uplink retransmissions of the data packet, the first resource(s) and the second resource(s) being within the same partition of an uplink channel  (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel);
wherein high-level signaling further includes an assignment indication (KIR KIN AU: ¶44, ¶34, ¶37, the assignment information/indication of an index for a CTU region) transmitting, by the first UE, the initial grant free uplink transmission of the data packet and the grant free uplink retransmission(s) of the data packets, the initial grant free uplink transmission being transmitted via the first resource(s) and the grant free uplink retransmissions of the data packet being transmitted via the second resource(s) based on the resource allocation indicated by the high-level signaling and an assignment information in the high-level signaling (KIR KIN AU: ¶22-24, ¶33-34, ¶36, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme/rule (equivalent to resource allocation) received from the BS; the high level signaling includes an assignment information (assigned index) for the CTU region that is used for transmission CTU and also a retransmission CTU), 
KIR KIN AU remains silent regarding receiving, by the first UE, an assignment information indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions.
However, OTERI (OTERI et al US 2010/0128687) performs receiving, by the first UE, an assignment information indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions (OTERI:  ¶48, ¶49, ¶51, a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Regarding claim 2, 12 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).

Regarding claim 5, 15 KIR KIN AU modified by OTERI discloses method of claim 1/11, wherein the resource allocation allocates different frequency reosurces to the initial grant free uplink transmission of the data packet than to the grant free uplink retransmission of the data packet (OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).


Regarding claim 6, 16, KIR KIN AU discloses method comprising: 
transmitting, from a base station (BS) to a user equipment (UE), a high-level signaling message indicating that allocates, to the UE, resource(s) for an initial grant free uplink transmission of a data packet and second resource(s) for  grant free uplink retransmissions of the data packet, the first resource(s) and the second resource(s) being within the same partition of an uplink channel  (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the mapping scheme is for grant free uplink transmission allocation; this mapping scheme defines allocating or assigning the CTUs to the UEs is done via a higher layer signaling message; this includes mapping a CTU access region to a UE which is equivalent to allocating resources within that CTU region; this CTU region includes first and second resources (a first CTU for transmission first resource and second CTU for retransmission which is second resource) i.e. the retransmission CTU for the UE is within the same CTU access region (equivalent to the partition of an uplink channel)
wherein the high-level signaling further includes an assignment indication (KIR KIN AU: ¶44, ¶34, ¶37, the assignment information/indication of an index for a CTU region) 
receiving, by the BS, the initial grant free uplink transmission of the first data packet and the grant free uplink retransmission(s) of the data packet, the initial grant free uplink transmission being received via the first resource(s) and the grant free uplink retransmission(s) of the first data packet being received via the second resource(s)  based on the resource allocation indicated by the high-level signaling message and an assignment information included in the high-level signaling message (KIR KIN AU: ¶22-24, ¶33-34, ¶38, ¶40, the UE transmits initial transmission and retransmission packets based on the mapping scheme received from the BS).
KIR KIN AU remains silent regarding an assignment indication indicating a number of retransmissions for the data packet, the assignment being specific to the first UE.
However, OTERI (OTERI et al US 2010/0128687) discloses an assignment indicating a number of retransmissions for the data packet, the assignment being specific to the first UE. (OTERI: ¶48, ¶49, ¶51 a number of retransmissions that are assigned to a UE are indicated to it by the base station; the assignment being specific to each of the UE).
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Regarding claim 7, 17, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the first resource(s) are located in a frequency partition, the first resource(s) being frequency resources dedicated to grant free transmission (OTERI: Fig. 4A-B, ¶37, an initial transmission is transmitted in a first frequency partition; KIR KIN AU: Fig. 2, CTU region is dedicated to the grant free transmissions).


Regarding claim 10, 20, KIR KIN AU modified by OTERI discloses method/BS of claim 6/16, the resource allocation allocates different frequency resources to the initial grant free uplink transmission of the data packet than to the grant free uplink retransmission of the data packet (OTERI: Fig. 4A-B, different frequencies are assigned to initial and retransmissions of the uplink data packet).



Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIR KIN AU modified by OTERI as applied to claim 1/11 above, further in view of KIM (KIM et al US 2018/0013466)

Regarding claim 4, 14, KIR KIN AU modified by OTERI discloses the method of claim 1/11, wherein the at least a later grant free transmission is transmitted using a different MCS than a previous grant free transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission).
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
However, KIM (KIM et al US 2018/0013466) discloses different MCS being used for the retransmission than the initial transmission (KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it provides a way to improve adaptation to different channel states and mobility conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU modified by OTERI with teachings of KIM in order to improve channel adaptation based on channel conditions. 

Regarding claim 9, 19, KIR KIN AU modified by OTERI discloses method of claim 6/16, wherein the at least a later transmission is transmitted using a different MCS than a previous transmission (KIR KIN AU: ¶24, different MCS used for a later transmission than a previous transmission) and the retransmission is grant free retransmission (KIR KIN AU: ¶34, retransmission is grant-free)
KIR KIN AU modified by OTERI remains silent regarding different MCS being used for the retransmission than the initial transmission. 
However, KIM (KIM et al US 2018/0013466) discloses different MCS being used for the retransmission than the initial transmission (KIM: ¶91, retransmission is sent in uplink using different MCS than the previous transmission).
A person of ordinary skill in the art working with the invention of KIR KIN AU modified by OTERI would have been motivated to use the teachings of KIM as it provides a way to improve adaptation to different channel states and mobility conditions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU modified by OTERI with teachings of KIM in order to improve channel adaptation based on channel conditions. 
Allowable Subject Matter

Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 22-25, prior art of record either alone or in combination, does not discloses transmitting the initial grant free uplink transmission of the data packet and the grant free uplink retransmission(s) of the data packet comprises: transmitting, by the UE, the initial grant free uplink transmission of the data packet and the grant free uplink retransmission(s) of the data packet without determining whether the initial grant free uplink transmission has been successfully transmitted

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicants argue,
“

    PNG
    media_image1.png
    778
    643
    media_image1.png
    Greyscale
 


”
Examiner respectfully disagrees with the above arguments. Applicants take a position that KIR KIN AUR modified by OTERI does not disclose “receiving, by the first UE, an assignment information indicating a number of retransmission for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions”. 
Examiner respectfully submits that KIR KIN AU discloses that a higher level signaling includes mapping rules, number of CTUs in the access regions and assignment of the CTU indexes and DCS indexes. 
[0044] FIG. 7A illustrates a flow diagram of network activity (e.g., through BS 102) according to various embodiments. In step 702, BS 102 defines CTU access regions. In step 704, BS 102 maps various CTU indexes to the CTU access region. Each CTU index corresponds to a CTU a UE (e.g., UE 104) may perform grant-free transmissions on. In step 706, BS 102 uses high-level signaling (e.g., through a broadcast channel) to send information enabling grant-free transmissions. This high-level signaling includes information on the defined CTU access regions, number of CTUs in the access regions and/or CTU index map. The high-level signaling may also include assigned DCS index information, and the like.
[0034] The grant-free uplink transmission scheme assigns a unique, identifying CTU index, I.sub.CTU, to each CTU in the CTU access regions. UEs determine which CTUs to transmit on based on mapping rules for choosing an appropriate CTU index. The mapping of CTU indexes may be distributed uniformly over the available resources taking into account the size of the CTU regions over the time-frequency domain and the desire to reduce BS decoding complexity. The size of the CTU regions is taken into account so that UEs are not mapped to the same subset of available time-frequency resources.
A person of ordinary skill in the art would reasonably interpret the mapping information as the allocation information and the assigned index information as the claimed assignment indication. This also includes at least an implicit indication of a maximum number of grant-free transmission and retransmission resources in terms of the CTU access regions and their sizes. (see ¶24 below)
[0024] BS 102 also uses high-level mechanisms (e.g., a broadcast channel or a slow signaling channel) to notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme. For example, BS 102 may signal that it supports grant-free transmissions, its search space and access codes for CTU access regions, a maximum size of a signature set (i.e., the total number of signatures defined), a modulation and coding scheme (MCS) setting, and the like. Furthermore, BS 102 may update this information from time to time using, for example, a slow signaling channel (e.g., a signaling channel that only occurs in the order of hundreds of milliseconds instead of occurring in every TTI).
There is, however, no explicity signaling indication that assigns a number of retransmissions of the data packet specific to a UE. 
However, OTERI is relied upon to teach this feature of “assignment indicating a number of retransmissions for the data packet, the assignment being specific to the first UE, and resources indicated by the number of transmissions”

[0049] As such, FIG. 7 illustrates a decision tree to institute the early termination process on a persistent scheduling scheme. In step 701 a prediction is made of the dispersion of maximum retransmissions that will be allowed. This prediction may be made using an ACK monitor inserted into the BTS 103, which monitors the ACK messages sent by the BTS 103 to the various UEs 101, and, from an average number of ACK messages monitored over a period of, for example, 10 persistent transmissions or 2 seconds, can predict a maximum number of retransmissions that each of the separate UEs 101 may need. For example, if the ACK monitor registers that an individual UE 101 has an average of two retransmissions (for a total of three transmissions) before the BTS 103 sends an ACK message, the BTS 103 may reassign the UE 101 to have an early termination maximum number of retransmissions to three retransmissions.

An assignment for the UE includes a maximum number of retransmissions. 
Although OTERI does not disclose a “grant-free” retransmission, however, OTERI is not relied upon to teach this feature. It is only relied upon teaching of providing the UEs with the assigned number of retransmissions. Retransmissions being grant based or grant-free, are expressly taught by KIR KIN AU in the relevant cited portions and embodiment. 
A person of ordinary skill in the art working with the invention of KIR KIN AU would have been motivated to use the teachings of OTERI as it provides an increase in the capacity of the network, thereby allowing more user equipment to be processed through individual base stations (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIR KIN AU with teachings of OTERI in order to improve capacity of the network.

Applicants argues,
“
    PNG
    media_image2.png
    680
    654
    media_image2.png
    Greyscale
”
	Examiner has indicated claims 22 through 25 as allowable. 


All the arguments are based on the arguments address above, and are fully responded as above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461